Exhibit 10.14.2

 

MODIFICATION OF MORTGAGE

 

RECORDATION REQUESTED BY:

Western State Bank West Fargo

P.O. Box 617

755 13th Ave E

West Fargo. ND  58078

 

WHEN RECORDED MAIL TO:

Western State Bank

West Fargo

P.O. Box 617

West Fargo. ND  58078

 

SEND TAX NOTICES TO:

LF3 Eagan. LLC

1635 43rd Street South. Suite 205

Fargo. ND  58103

--------------------------------------------------------------------------------

 

THIS MODIFICATION OF MORTGAGE dated April 17, 2020, is made and executed between
LF3 Eagan, LLC, a Delaware Limited Liability Company, whose address is 1635 43rd
Street South, Suite 205, Fargo, ND 58103 (referred to below as “Grantor”) and
Western State Bank, whose address is P.O. Box 617. 755 13th Ave E, West Fargo,
ND  58078 (referred to below as “Lender”).

 

MORTGAGE. Lender and Grantor have entered into a Mortgage dated June 19, 2019
(the "Mortgage") which has been recorded in Dakota County, State of Minnesota,
as follows:

 

Recording Date: 6/25/19

Document Number : 806941

Cert #  175763.

 

REAL PROPERTY DESCRIPTION .  The Mortgage covers the following described real
property located in Dakota County, State of Minnesota :

 

Parcel 1:

Lot One (1), Block One (1), Eaganda le LeMay Lake 4th Addition, according to the
recorded plat thereof, Dakota County, Minnesota . Registered Property
Certificate of Title No. 99814

Parcel 2:

Non-exclusive easement for driveway purposes over part of Lot 1, Block 1,
Eaganda le LeMay Lake 3rd Addition contained in the Easement Agreement dated
August 10, 1988, recorded August 16, 1988 as Document No. 206184 .

Parcel 3:

Non-exclusive easement tor pedestrian ingress and egress over parts of Lot 2,
Block 1, Eaganda le LeMay Lake 4th Addition contained in the Reciprocal Easement
Agreement dated April 11, 1994, recorded July 8, 1994 as Document No. 306717 .

 

The Real Property or its address is commonly known as 3000 Eaganda le Place,
Eagan, MN 551 21

.

MODIFICATION.  Lender and Grantor hereby modify the Mortgage as follows:

 

Extend the maturity date from July 1. 2024 to January 1, 2025.

 

CONTINUING VALIDITY. Except as expressly modified above, the terms of the
original Mortgage shall remain unchanged and in full force and effect and are
legally valid, binding, and enforceable in accordance with their respective
terms. Consent by Lender to this Modification does not waive Lender's right to
require strict performance of the Mortgage as changed above nor obligate Lender
to make any future modifications. Nothing in this Modification shall constitute
a satisfaction of the promissory note or other credit agreement secured by the
Mortgage (the "Note"). It is the intention of Lender to retain as liable all
parties to the Mortgage and all parties, makers and endorsers to

 










 

 

 

 

MODIFICATION OF MORTGAGE

 

 

(Continued)

Page 2

 

 

 

 

the Note, including accommodation parties, unless a party is expressly released
by Lender in writing. Any maker or endorser, including accommodation makers,
shall not be released by virtue of this Modification. If any person who signed
the original Mortgage does not sign this Modification, then all persons signing
below acknowledge that this Modification is given conditionally, based on the
representation to Lender that the non-signing person consents to the changes and
provisions of this Modification or otherwise will not be released by it. This
waiver  applies not only to any initial extension or modification, but also to
all such subsequent  actions.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MODIFICATION OF
MORTGAGE AND GRANTOR AGREES TO ITS TERMS.  THIS MODIFICATION OF MORTGAGE IS
DATED APRIL 17, 2020.

 

 

 

 

GRANTOR:

 

 

 

LF3 EAGAN, LLC

 

 

 

LODGING FUND REIT Ill OP, LP, Sole Member of LF3 Eagan. LLC

 

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

 

 

LENDER:

 

WESTERN STATE BANK

 

X:

/s/ Ryan Rued

 

 

Ryan Rued, VP/Business Banking Officer

 

 

 

 

 

This Modification of Mortgage was drafted by:

 

 

Kim Almer. Business Banking Assistant - Team Lead

 

Western State Bank

 

P.O. Box 617

 

West Fargo. ND 5B078

 

 

 










 

 

 

 

MODIFICATION OF MORTGAGE

 

 

(Continued)

Page 3

 

 

 

 

 

 

 

 

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

 

 

STATE OF

North Dakota

)

 

 

)SS

COUNTY OF

Cass

)

 

This  instrument  was  acknowledged  before  me  on                April
17              ,  2020.  by Katie Cox, Chief Financial Officer of Lodging Fund
REIT Ill, Inc., General Partner of Lodging Fund REIT Ill OP, LP, Sole Member of
LF3 Eagan, LLC.

 

 

/s/ Desarae Pfeifle

Signature of Notarial Officer

 

Notary Public State of North Dakota

Title (and Rank)

 

 

My commission expires

Mar. 9, 2022

 

 

 

 

LENDER  ACKNOWLEDGMENT

 

 

STATE OF

North Dakota

)

 

 

)SS

COUNTY OF

Cass

)

 

This instrument was acknowledged before me on              April 17            ,
2020 by Ryan Rued as VP/Business Banking Officer of Western State Bank.

 

 

/s/ Desarae Pfeifle

Signature of Notarial Officer

 

Notary Public State of North Dakota

Title (and Rank)

 

My commission expires

Mar. 9, 2022

 

 

 

 

 

 

 

 

 



